DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 7, 2021, has been entered.

Response to Arguments
	The § 101 rejection is withdrawn.  
Applicant argues that as amended, the product claims are “for a human patient…”  Claim 2 has been amended to require a subject population to be suffering from an additional condition.
	The instant claims are product claims.  There is no subject population or step of administration associated therewith.  Product claims are examined based on the structural limitations of the product.  Applicant’s amendments to the claims require an amount that is sufficient to increase muscle strength in a human suffering from a condition with respect to claim 2.  For claim 1, the weekly and monthly dosages are claimed.


	However, the examiner notes that the instant claims include a weekly dose of 7 to 350 mcg.  This could include 1 to 50 mcg per day.  
Bishop et al. (US Patent 8,361,488) and Messner (WO2007/092755) are cited below.
Bishop teaches compositions comprising combination of 25-hydroxyvitamin D3 and vitamin D3 (also called cholecalciferol).   In regard to the doses in claim 1, Bishop teaches orally administering 25-hydroxyvitamin D3 with vitamin D3. See par. 13.
In regard to ratio ranges of vitamin D3 and 25-OH D3 in claim 1, Bishop teaches the amounts of which overlaps with the claimed invention. See par. 112.  Bishop teaches doses for 25-hydroxyvitamin D3 from 1 to 1000 mcg per unit dose. See par.’s 91-93.  Doses for vitamin D3 are taught to be greater than 5,000 IU, or greater than 7,500 IU, or greater than 10,000 IU. [0085].Since 1 mcg is equal to 40 IU, the ratio of the combination overlaps with claimed 6:1 to 1:6. 
Doses of 50,000 IU per week are approximately equivalent to 7,000 IU per day. See par. 25.
Bishop teaches administration to a subject which includes humans, and adult humans. See par.’s 63 and 86, e.g.  However, one skilled in the art at the time the invention was filed would be able to figure out suitable dosing depending on the condition, severity of the disease and age for the treatment for adult or elderly adult.  
Bishop teaches that doses at intervals of once a day, once every other day, three times a week, twice a week, weekly, or every 2 weeks. Such doses are preferred for use with adult humans to maintain serum concentrations of 25(OH) D at 30 ng/mL or above, one such capsule can be administered per day to adult patients. See par. 86.

	Similarly, Messner teaches a combination of 25-hydroxyvtiamin D3 administered with cholecalciferol.  The preferred dosage pf 25-hydroxyvitamin D3 is 1 to 100 mcg and most preferably 5 to 50 mcg. See par. 53.  Administration is for an adult human. See par. 67.  Example 5 compares 30 mcg capsules of 25-hydroxyvitamin D3 and another capsule comprising 50,000 IU of cholecalciferol.  The data demonstrates that 600 mcg of 25-hydroxyvitamin D3 formulated for 30 mcg per day for 20 days is more effective than the currently available single dose formulations of cholecalciferol for administration in a single dose of 50,000 IU. See par. 70.
	Thus, when a POSA is taught to administer 25-hydroxyvitamin D3 in combination with vitamin D3, they would use the preferred dosage of 25-hydroxyvitamin D3 in combination with the currently available dosage of vitamin D3 (absent guidance to the contrary).  These preferred and recommended dosages are the claimed dosages.  For example, 30 mcg per day is 210 mcg weekly of 25-OH D3.  Further, 50,000 IU is equivalent to 1250 mcg.  If 1250 mcg vitamin D3 is administered with 600 mcg 25-hydroxyvitamin D3, they are administered in a ratio of approximately 1:2 to 2:1.  This falls within the claimed ratio.
	Messner prepared dosages forms for oral administration comprising 1 to 50 mcg per unit for controlled or substantially controlled release. See par. 33.  The dosages can contain more than one active compound described therein. See par. 52.  Cholecalciferol is an example of a second therapeutic agent for administration. See par. 53.

	The application of Bishop and Messner are applied below consistent with the Final Rejection of 10/25/2016 in application serial no. 12/867,305, directed to a method of administering the claimed agents at the claimed ratios to a subject at the claimed dosage. See claims 1 and 14 of the ‘305 application (now abandoned).  The Board affirmed the examiner’s rejection in that matter.
	
Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
retaining or preventing loss of muscle function or strength...”  The examiner notes that Applicant is not interested in retaining a losing muscle function or strength.  Further, no human is “in need of” retaining a loss of muscle function.
	Claim 2 recites “A composition” in the preamble and it should state “The composition according to claim 1…”  A composition that is being referred to in claim 2 has been identified in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bishop et al. (US Patent 8,361,488, US 2009//017648), in view of Bishop (WO2007/092755) (“Messner”).
Bishop teaches compositions comprising combination of 25-hydroxyvitamin D3 and vitamin D3 (also called cholecalciferol).   In regard to the doses in claim 1, Bishop teaches orally administering 25-hydroxyvitamin D3 with vitamin D3. See par. 13.
In regard to ratio ranges of vitamin D3 and 25-OH D3 in claim 1, Bishop teaches the amounts of which overlaps with the claimed invention. See par. 112.  Bishop teaches doses for 25-hydroxyvitamin D3 from 1 to 1000 mcg per unit dose. See par.’s 91-93.  Doses for vitamin D3 are taught to be greater than 5,000 IU, or greater than 7,500 IU, or greater than 10,000 IU. 
Doses of 50,000 IU per week are approximately equivalent to 7,000 IU per day. See par. 25.
Bishop teaches administration to a subject which includes humans, and adult humans. See par.’s 63 and 86, e.g.  However, one skilled in the art at the time the invention was filed would be able to figure out suitable dosing depending on the condition, severity of the disease and age for the treatment for adult or elderly adult.  
Bishop teaches that doses at intervals of once a day, once every other day, three times a week, twice a week, weekly, or every 2 weeks. Such doses are preferred for use with adult humans to maintain serum concentrations of 25(OH) D at 30 ng/mL or above, one such capsule can be administered per day to adult patients. See par. 86.
In regards to muscle function in claim 1, Bishop teaches that vitamin D hormones are required for the normal functioning of the musculoskeletal and immune system. See par. 4.  In regards to muscle strength and function as in claim 1, Bishop teaches that inadequate supply of vitamin D can cause many disorders which includes muscle weakness. See par. 9. 
	Similarly, Messner teaches a combination of 25-hydroxyvtiamin D3 administered with cholecalciferol.  The preferred dosage pf 25-hydroxyvitamin D3 is 1 to 100 mcg and most preferably 5 to 50 mcg. See par. 53.  Administration is for an adult human. See par. 67.  Example 5 compares 30 mcg capsules of 25-hydroxyvitamin D3 and another capsule comprising 50,000 IU of cholecalciferol.  The data demonstrates that 600 mcg of 25-hydroxyvitamin D3 formulated for 30 mcg per day for 20 days is more effective than the currently available single dose formulations of cholecalciferol for administration in a single dose of 50,000 IU. See par. 70.

	Messner prepared dosages forms for oral administration comprising 1 to 50 mcg per unit for controlled or substantially controlled release. See par. 33.  The dosages can contain more than one active compound described therein. See par. 52.  Cholecalciferol is an example of a second therapeutic agent for administration. See par. 53.
	Overall, Messner teaches the claimed combination of agents.  Further, Bishop teaches a most preferable dosage to include a dosage that falls within the claimed dosage for 25-hydroxyvitamin D3.  While it is true that Bishop does not teach a specific dosage for cholecalciferol for combination therapy, Bishop explains that the currently available (i.e., known) and currently recommended by the NKF and other leading experts is 50,000 IU cholecalciferol.  A dosage form that includes 50,000 IU and 600 mcg for controlled release falls within the claimed range.  Further, preparations typically contain 400 IU to 5000 IU vitamin D3.  If a formulation contains 400 to 5000 IU vitamin D3 and 30 mcg 25-hydroxyvitamin D3, this equates to: 10 mcg to 125 mcg vitamin D3 and 30 mcg 25-OH D3, which includes a ratio of 1:3 to approximately 4:1.  This breadth of the typical dosage with the preferred dosage taught by Bishop falls within the claimed ratio.
prima facie obvious to a person of ordinary skill in the art prior to the instant invention to combine the teachings of Bishop to arrive at the claimed compositions.  One would be motivated to do so because the claimed agents are taught for administration to the same subject population at claimed dosages.  Further, a composition comprising the same is also taught.  Moreover, combining two agents for administration to a same subject at the same time in a single formulation would be for daily, weekly, or monthly administration.  Even further, dosages are taught that fall within the claimed weekly and monthly amounts and the ratio of 1:6 to 6:1 is taught and/or rendered obvious by the teachings of the prior art.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed products in view of Bishop and Messner.
	As such, no claim is allowed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JARED BARSKY/Primary Examiner, Art Unit 1628